LEAHY, District Judge.
This court received by mail a petition for habeas corpus from the relator Goins. A rule to show cause issued. At the return on the rule to show cause why the writ should not issue, both the allegations of the petition and the uncontroverted facts appearing in respondent’s answer demonstrate failure of the petitioner to exhaust the rights of review provided by state law. On the authority of United States ex rel. Dugan v. Ashe, 3 Cir., 155 F.2d 17; Powell v. Meyer, 3 Cir., 147 F.2d 606; the rule should be discharged and the petition dismissed.
A copy of this memorandum should be sent by the Clerk to the prisoner, together with the order entered today denying the petition, in order that the prisoner may seek his remedy, if so minded, in the state courts of Delaware.